NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENIA LISSETH ABARCA-DE POSADA; No. 18-71106
et al.,
                                Agency Nos. A208-271-842
            Petitioners,                     A208-271-843
                                             A208-271-844
  v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 13, 2020**
                            San Francisco, California

Before: HAWKINS and CHRISTEN, Circuit Judges, and GRITZNER,*** District
Judge.

      Kenia Lisseth Abarca de Posada and her two children—Keyli Nicole Chicas

Abarca and Emily Sarai Posada Abarca—petition for review of the Board of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa, sitting by designation.
Immigration Appeals’ denial of their appeal of the Immigration Judge’s order

denying asylum, withholding of removal, and relief under the Convention Against

Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny the

petition.

      Petitioners—citizens of El Salvador—claimed asylum based on alleged

persecution by gangs in El Salvador on account of their membership in several

particular social groups: individuals performing managerial or secretarial roles at

local businesses in El Salvador, family members of Roberto Posada (Abarca de

Posada’s husband and Emily and Keyli’s father), family members of Keyli Chicas

Abarca, and, specifically for Keyli, Salvadoran teenage girls attending school.

Petitioners argue that the BIA erred in affirming the IJ’s finding that there was no

nexus between their membership in any proposed particular social group and the

threats they faced from gangs in El Salvador.

      Substantial evidence supports the BIA’s decision. See Aguilar Fermin v.

Barr, 958 F.3d 887, 891-92 (9th Cir. 2020), petition for cert. filed (U.S. July 22,

2020) (No. 20-53). “To establish asylum eligibility, an applicant must show that

he is unable or unwilling to return to his country of nationality ‘because of

persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.’”

Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir. 2013) (quoting 8 U.S.C. §


                                          2
1101(a)(42)(A)). Abarca de Posada testified before the IJ that gang members

attempted to extort all company employees that might have access to money, such

as bus drivers and dispatchers, not specifically those in managerial or secretarial

roles. She also testified that the gangs were motivated by a desire for money, not

because of where she worked, and that all companies paid the gangs. The news

reports Petitioners submitted as documentation regarding the murders of two of

Abarca de Posada’s coworkers indicate that they were murdered for traveling into

the territory of a rival gang, not because of their jobs. Further, Keyli stated in her

declaration that the classmate/gang member who harassed her told her she was

beautiful and that he wanted her to be his girlfriend, which supports the conclusion

that he harassed her for personal reasons, not on account of a protected ground.

Petitioners demonstrated exposure to gang threats and harassment, but substantial

evidence supports the BIA’s finding that the gangs did not target them on account

of their membership in a proposed particular social group. See Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from harassment

by criminals motivated by theft or random violence by gang members bears no

nexus to a protected ground.” (citing 8 U.S.C. §§ 1231(b)(3), 1101(a)(42);

Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004))).

      Petitioners contend the BIA and IJ failed to apply the appropriate nexus

standard, as set forth in Barajas-Romero v. Lynch, 846 F.3d 351 (9th Cir. 2017), in


                                           3
evaluating their withholding of removal claims. Barajas-Romero held that the BIA

erred in requiring a petitioner in a withholding of removal claim to prove their

protected characteristic or membership in a particular social group was “one

central reason” they faced persecution, rather than merely “a reason.” Barajas-

Romero, 846 F.3d at 360. The court explained that in Zetino v. Holder, “[w]e drew

no distinction between the ‘one central reason’ phrase in the asylum statute and the

‘a reason’ phrase in the withholding statute, because there was no nexus at all

between the feared persecution and political opinion.” See id. (citing Zetino, 622

F.3d at 1016). The BIA cited the appropriate “a reason” nexus standard, and its

finding that there was no nexus between Petitioners’ proposed social groups and

the threats they received from gang members is consistent with the application of

that standard.

      Substantial evidence supports the BIA’s finding that Petitioners failed to

demonstrate they would more likely than not be subject to torture if they returned

to El Salvador. See Ling Huang v. Holder, 744 F.3d 1149, 1152 (9th Cir. 2014).

Abarca de Posada testified her husband relocated within El Salvador without being

tortured, and that after an incident in which he entered a neighborhood controlled

by a rival gang and was stopped and searched by gang members, he has worked as

a mechanic from home without incident. Evidence in the record also shows police

in El Salvador investigate claims of gang violence and threats, supporting the


                                          4
finding that the authorities would not be willfully blind to torture. See Zheng v.

Ashcroft, 332 F.3d 1186, 1196 (9th Cir. 2003). The BIA correctly concluded that

the inability of a country to prevent general criminal violence does not support a

CAT claim. See Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir.

2014) (“Nor does evidence that a government has been generally ineffective in

preventing or investigating criminal activities raise an inference that public

officials are likely to acquiesce in torture, absent evidence of corruption or other

inability or unwillingness to oppose criminal organizations.”).

       Petitioners failed to meet their burden of establishing eligibility for asylum,

withholding of removal, or CAT relief.



PETITION DENIED




                                           5